Rule to show cause why a writ of certiorari should not issue was allowed in this case to review so much of the decision of the Board of Review of the Unemployment Compensation Commission of New Jersey as holds that prosecutor is ineligible for benefits from October 14th, 1945, because she was not available for work as required by R.S. 43:21-4(c), as amended Pamph. L. 1947,ch. 35, which provides:
"An individual, totally or partially unemployed, shall be eligible to receive benefits with respect to any week only if it appears that: * * *
"(c) He is able to work, and is available for work."
A deputy of the Unemployment Compensation Commission held prosecutor ineligible for benefits because of unavailability for work for a certain period of time. An appeal was taken to the appeal tribunal from the determination of the deputy and, after hearing, it was held that claimant was ineligible for the same reason for a certain period of time. She received benefits for seven weeks ending October 14th, 1945. The question was as to her eligibility for benefits thereafter. An appeal from the determination of the appeal tribunal was taken by claimant to the Board of Review, which, after hearing, affirmed the determination of the appeal tribunal on the ground of unavailability for work as required by R.S. 43:21-4(c).
We are of opinion that a fairly debatable question is presented and that a writ of certiorari should issue to determine the question presented. It is so ordered. *Page 93